Name: Commission Regulation (EC) No 1340/1999 of 24 June 1999 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  trade policy;  European Union law;  health;  consumption
 Date Published: nan

 Avis juridique important|31999R1340Commission Regulation (EC) No 1340/1999 of 24 June 1999 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1998/99 marketing year Official Journal L 159 , 25/06/1999 P. 0029 - 0029COMMISSION REGULATION (EC) No 1340/1999of 24 June 1999derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1998/99 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 2072/98(2), and in particular Article 8(b) thereof,(1) Whereas the conditions for the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98(3), as amended by Regulation (EC) No 691/1999(4); whereas Article 6(1) of that Regulation provides that delivery must be effected not later than the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year;(2) Whereas during the 1998/99 marketing year the intervention agencies encountered difficulties in setting up a good system for the storage, checking and reception of goods; whereas these difficulties delayed the acceptance of offers made and the taking over of deliveries; whereas, for the 1998/99 marketing year, these difficulties justify a derogation from the time limit set in the abovementioned provisions for delivery to the intervention agency;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6(1) of Regulation (EC) No 708/98, delivery of paddy rice for taking over by the intervention agency in respect of the 1998/99 marketing year must be effected no later than 30 September 1999.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 265, 30.9.1998, p. 4.(3) OJ L 98, 31.3.1998, p. 21.(4) OJ L 87, 31.3.1999, p. 8.